Case 6:18-cr-00016-RWS-KNM Document 244 Filed 11/14/18 Page 1 of 11 PageID #: 2291



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

   Judge Robert W. Schroeder III

   UNITED STATES OF AMERICA            §
                                       §
   V.                                  §     CRIMINAL ACTION NO. 6:18CR16
                                       §
   HEON JONG YOO                       §
   ______________________________________________________________________________
                     MINUTES FOR SECOND DAY OF JURY TRIAL
                   HELD BEFORE JUDGE ROBERT W. SCHROEDER III
                                 NOVEMBER 14, 2018

   OPEN: 8:51 am                                            ADJOURN: 5:46 pm
   ______________________________________________________________________________
   ATTORNEY FOR PLAINTIFF:       Lucas Machicek, Frank Coan and Ryan Locker

   ATTORNEY FOR DEFENDANTS: Pro Se and Jeff Haas (standby counsel)

   LAW CLERK:                          Amanda DoCouto

   COURTROOM DEPUTY:                   Betty Schroeder

   COURT REPORTER:                     Shea Sloan

   ______________________________________________________________________________
   ______________________________________________________________________________

   8:51 am       Outside the presence of the jury panel, the Court and parties discuss instructions;
                 Mr. Yoo raises his concern over one of the government’s exhibit; Court responds;
                 Mr. Haas and Mr. Coan discuss timetable for closing argument; Court responds

   8:57 am       Jury seated

   8:57 am       Mr. Machicek calls Austin Rohr

   8:58 am       Mr. Machicek begins direct examination of Mr. Rohr

   9:02 am       Mr. Machicek offers Exhibit #4 into evidence; no objection

   9:05 am       Bench conference
Case 6:18-cr-00016-RWS-KNM Document 244 Filed 11/14/18 Page 2 of 11 PageID #: 2292



   9:12 pm    Mr. Yoo begins cross examination of Mr. Rohr

   9:13 am    Objection by Mr. Machicek; Mr. Yoo responds; Court responds

   9:22 am    Objection by Mr. Machicek; Mr. Yoo responds; Court responds

   9:23 am    Objection by Mr. Machicek; Court - sustained

   9:24 am    Objection by Mr. Machicek; Court - sustained

   9:25 am    Bench conference

   9:29 am    Mr. Yoo continues with cross examination of Mr. Rohr

   9:30 am    Objection by Mr. Machicek; Mr. Yoo responds; Mr. Machicek responds; Mr. Yoo
              responds; Court responds

   9:41 am    Objection by Mr. Machicek; Mr. Yoo responds; Court responds

   9:43 am    Objection by Mr. Machicek; Court questions Mr. Yoo; Mr. Yoo responds

   9:45 am    Objection by Mr. Machicek; Mr. Yoo responds; Court responds - overruled

   9:48 am    Mr. Machicek begins re-direct examination

   9:49 am    Objection by Mr. Yoo; Court - overruled

   9:50 am    Objection by Mr. Yoo; Court - rephrase the question as to leading; overruled as to
              speculation

   9:51 am    Objection by Mr. Yoo; Court - overruled

   9:52 am    Objection by Mr. Yoo; Court - overruled

   9:53 am    Mr. Yoo begins re-cross examination

   9:55 am    Objection by Mr. Machicek; Court - rephrase the question

   9:55 am    Witness excused

   9:56 am    Mr. Machicek calls Bailey Averitt

   9:56 am    Mr. Machicek begins direct examination of Mr. Averitt

   9:59 am    Mr. Yoo begins cross examination of Mr. Averitt
Case 6:18-cr-00016-RWS-KNM Document 244 Filed 11/14/18 Page 3 of 11 PageID #: 2293




   10:00 am   Objection by Mr. Machicek; Court responds

   10:01 am   Mr. Machicek begins re-direct examination

   10:02 am   Mr. Yoo begins re-cross examination

   10:03 am   Witness excused

   10:03 am   Mr. Machicek calls Victor Montalvo

   10:04 am   Mr. Machicek begins direct examination of Mr. Montalvo

   10:07 am   Mr. Machicek moves Exhibit #5 into evidence; no objection

   10:07 am   Mr. Yoo begins cross examination of Mr. Montalvo

   10:08 am   Objection by Mr. Machicek; Court - sustained

   10:09 am   Witness excused

   10:09 am   Mr. Machicek calls Cesar Bahena

   10:09 am   Mr. Machicek begins direct examination of Mr. Bahena

   10:11 am   Objection by Mr. Yoo; Court - overruled

   10:13 am   Mr. Yoo begins cross examination of Mr. Bahena

   10:15 am   Witness excused

   10:15 am   Mr. Machicek calls Phillip Olivares

   10:16 am   Mr. Machicek begins direct examination of Mr. Olivares

   10:21 am   Mr. Yoo begins cross examination of Mr. Olivares

   10:22 am   Mr. Machicek begins re-direct examination

   10:23 am   Objection by Mr. Yoo; Court - overruled

   10:23 am   Objection by Mr. Yoo; Mr. Machicek responds; Court - overruled

   10:25 am   Mr. Yoo begins re-cross examination
Case 6:18-cr-00016-RWS-KNM Document 244 Filed 11/14/18 Page 4 of 11 PageID #: 2294



   10:26 am   Mr. Machicek continues with re-direct examination

   10:27 am   Mr. Yoo continues with re-cross examination

   10:27 am   Mr. Machicek continues with re-direct examination

   10:28 am   Mr. Yoo continues with re-cross examination

   10:28 am   Witness excused

   10:28 am   Mr. Machicek calls Michelle Threadgill

   10:29 am   Mr. Machicek begins direct examination of Ms. Threadgill

   10:36 am   Mr. Machicek offers into evidence Exhibit #6; no objection

   10:37 am   Mr. Yoo begins cross examination of Ms. Threadgill

   10:37 am   Objection by Mr. Machicek; Court - rephrase the question

   10:38 am   Witness excused

   10:38 am   Mr. Machicek calls Michael Mayfield

   10:39 am   Mr. Machicek beings direct examination of Mr. Mayfield

   10:43 am   Objection by Mr. Yoo; Mr. Machicek responds; Court responds

   10:46 am   Mr. Yoo begins cross examination of Mr. Mayfield

   10:46 am   Objection by Mr. Machicek; Mr. Yoo responds; Court responds

   10:49 am   Mr. Machicek begins re-direct examination

   10:50 am   Mr. Yoo begins re-cross examination

   10:50 am   Objection by Mr. Machicek; Court - sustained

   10:50 am   Witness excused

   10:50 am   Mr. Machicek calls Johnnie Foster

   10:51 am   Mr. Machicek begins direct examination of Mr. Foster

   10:54 am   Mr. Machicek offers into evidence Exhibit #7; no objection
Case 6:18-cr-00016-RWS-KNM Document 244 Filed 11/14/18 Page 5 of 11 PageID #: 2295



   10:59 am   Mr. Yoo begins cross examination of Mr. Foster

   10:59 am   Mr. Yoo begins re-direct examination of Mr. Foster

   11:00 am   Objection by Mr. Yoo; Mr. Machicek responds; Court - overruled

   11:01 am   Mr. Yoo begins re-cross examination

   11:01 am   Objection by Mr. Machicek; Court - overruled

   11:02 am   Witness excused

   11:02 am   Recess

   11:25 am   Outside the presence of the jury, Mr. Coan discusses two upcoming witnesses and
              demonstrative to be used; no objections

   11:29 am   Jury seated

   11:29 am   Mr. Machicek calls Aaron Lee

   11:29 am   Mr. Machicek begins direct examination of Mr. Lee

   11:34 am   Mr. Yoo begins cross examination of Mr. Lee

   11:37 am   Mr. Machicek begins re-direct examination

   11:37 am   Objection by Mr. Yoo; Court responds - overruled

   11:38 am   Mr. Yoo begins re-cross examination

   11:38 am   Mr. Machicek continues with re-direct examination

   11:40 am   Witness excused

   11:40 am   Mr. Coan calls Brian Barker

   11:41 am   Mr. Coan begins direct examination of Mr. Barker

   11:55 am   Mr. Coan offers into evidence Exhibit #32; no objection

   12:02 pm   Mr. Yoo begins cross examination of Mr. Barker

   12:06 pm   Objection by Mr. Coan; Court - ask the question
Case 6:18-cr-00016-RWS-KNM Document 244 Filed 11/14/18 Page 6 of 11 PageID #: 2296



   12:08 pm   Objection by Mr. Coan; Court - rephrase the question

   12:09 pm   Objection by Mr. Coan; bench conference

   12:13 pm   Mr. Yoo continues with cross examination

   12:14 pm   Objection by Mr. Coan; Court responds

   12:15 pm   Objection by Mr. Coan; Court - rephrase the question

   12:18 pm   Objection by Mr. Coan; Court - will give a little bit of latitude

   12:19 pm   Objection by Mr. Coan; Mr. Yoo responds; Court responds

   12:21 pm   Objection by Mr. Coan; Mr. Yoo responds; Court responds

   12:24 pm   Objection by Mr. Coan; Court responds

   12:25 pm   Objection by Mr. Coan; Court - sustained

   12:26 pm   Objection by Mr. Coan; Court - rephrase the question

   12:31 pm   Objection by Mr. Coan; Mr. Yoo responds; Court responds

   12:35 pm   Objection by Mr. Coan; Court responds

   12:38 pm   Mr. Coan begins re-direct examination of Mr. Barker

   12:39 pm   Objection by Mr. Yoo; Mr. Coan responds; Court - overruled

   12:42 pm   Objection by Mr. Yoo; Court responds

   12:44 pm   Objection by Mr. Yoo

   12:46 pm   Objection by Mr. Yoo; Court - overruled

   12:47 pm   Objection by Mr. Yoo; Court - overruled

   12:47 pm   Mr. Yoo begins re-cross examination of Mr. Barker

   12:48 pm   Mr. Yoo makes a motion to strike the witness; Court - denied

   12:51 pm   Objection by Mr. Coan; Mr. Yoo responds; Court - will give a little bit of latitude

   12:52 pm   Objection by Mr. Coan; Court - sustained
Case 6:18-cr-00016-RWS-KNM Document 244 Filed 11/14/18 Page 7 of 11 PageID #: 2297



   12:53 pm   Witness excused

   12:53 pm   Jury excused

   12:54 pm   Outside the presence of the jury, bench conference

   12:58 pm   Recess

   2:02 pm    Jury seated

   2:03 pm    Bench conference

   2:04 pm    Mr. Coan calls Dr. Victoria Larsen

   2:04 pm    Mr. Coan begins direct examination of Dr. Larsen

   2:08 pm    Mr. Coan offers Exhibit #36 to be published and used as a demonstrative; Mr.
              Yoo objects; Court - overruled

   2:23 pm    Mr. Coan offers into evidence Exhibit #9; no objection

   2:36 pm    Mr. Yoo begins cross examination of Dr. Larsen

   2:40 pm    Mr. Yoo requests to use Plaintiff’s Exhibit #10; Mr. Coan advises it has not been
              admitted; Mr. Yoo responds; Court responds

   2:48 pm    Mr. Coan requests Mr. Yoo to be more specific in what he is asking for in regard
              to the Plaintiff’s exhibits; Court responds; Mr. Yoo responds

   2:50 pm    Objection by Mr. Coan; Mr. Yoo responds; Court questions Mr. Yoo; Mr. Yoo
              responds; Court questions Mr. Coan; Mr. Coan responds; Court responds

   2:52 pm    Objection by Mr. Coan; Court - sustained

   2:54 pm    Objection by Mr. Coan; Court - rephrase the question

   2:57 pm    Objection by Mr. Coan; Court - proceed but try not to testify

   2:58 pm    Objection by Mr. Coan; Court - sustained

   2:59 pm    Objection by Mr. Coan; Court - overruled

   3:00 pm    Mr. Coan begins re-direct examination of Dr. Larsen

   3:03 pm    Mr. Yoo wishes to use one of his exhibits; Mr. Coan objects; Mr. Yoo responds;
Case 6:18-cr-00016-RWS-KNM Document 244 Filed 11/14/18 Page 8 of 11 PageID #: 2298



              Court responds

   3:04 pm    Mr. Yoo begins re-cross examination of Dr. Larsen

   3:05 pm    Objection by Mr. Coan; Court responds

   3:08 pm    Objection by Mr. Coan; Mr. Yoo responds; bench conference

   3:14 pm    Mr. Yoo continues with re-cross examination

   3:15 pm    Mr. Coan continues with re-direct examination

   3:15 pm    Mr. Yoo continues with re-cross examination

   3:15 pm    Witness excused

   3:16 pm    Mr. Coan calls James Reed; witness sworn in

   3:16 pm    Mr. Coan begins direct examination of Special Agent Reed

   3:20 pm    Objection by Mr. Yoo; Court responds

   3:27 pm    Mr. Coan offers into evidence Exhibit #16; objection by Mr. Yoo; Mr. Coan
              responds; Court responds; Mr Yoo advises there is no dispute to his residence and
              vehicle; Mr. Coan stipulates to such

   3:30 pm    Mr. Yoo admits to ownership of firearms Mr. Coan responds - will accept
              stipulation but will introduce the firearms into evidence

   3:31 pm    Mr. Coan offers into evidence Exhibit #20; no objection

   3:32 pm    Mr. Coan offers into evidence Exhibit #22; no objection

   3:33 pm    Mr. Coan offers into evidence Exhibit #24; no objection

   3:34 pm    Mr. Coan offers into evidence Exhibit #26; no objection

   3:34 pm    Mr. Coan offers into evidence Exhibit #28; no objection

   3:35 pm    Mr. Coan offers into evidence Exhibit #29; no objection

   3:37 pm    Objection by Mr. Yoo; Mr. Coan responds; Court - sustained

   3:38 pm    Objection by Mr. Yoo; Court responds
Case 6:18-cr-00016-RWS-KNM Document 244 Filed 11/14/18 Page 9 of 11 PageID #: 2299



   3:39 pm    Mr. Yoo begins cross examination

   3:40 pm    Mr. Yoo addresses the Court regarding Exhibit #5; Court responds

   3:44 pm    Mr. Yoo wishes to show Exhibit #2 (U.S. Code); Objection by Mr. Coan; Court -
              lay a foundation

   3:48 pm    Mr. Yoo requests to admit Exhibit #6; Mr. Coan responds; Court responds

   3:56 pm    Objection by Mr. Coan

   3:57 pm    Jury excused

   3:57 pm    Outside the presence of the jury, bench conference

   3:59 pm    Recess

   4:13 pm    Jury seated

   4:13 pm    Mr. Yoo continues with cross examination of Special Agent Reed

   4:20 pm    Objection by Mr. Coan; Court responds

   4:22 pm    Objection by Mr. Coan; Court - sustained

   4:23 pm    Mr. Yoo moves to impeach the witness; Court - lay a foundation

   4:24 pm    Mr. Coan moves into the record Exhibits #16 and #17; objection by Mr. Yoo;
              Court responds - sustains objection to #16 based on the stipulation by the parties
              as to Mr. Yoo’s residence; no objection to #17 be admitted

   4:26 pm    Witness excused

   4:26 pm    Mr. Yoo questions the Court regarding Exhibit #16; Court responds

   4:26 pm    Mr. Machicek calls Jonathan Hoosier

   4:27 pm    Mr. Machicek begins direct examination of Mr. Hoosier

   4:28 pm    Objection by Mr. Yoo; bench conference

   4:29 pm    Mr. Machicek continues with direct examination of Mr. Hoosier

   4:34 pm    Objection by Mr. Yoo; Mr. Machicek responds; Court - will allow some latitude
Case 6:18-cr-00016-RWS-KNM Document 244 Filed 11/14/18 Page 10 of 11 PageID #: 2300



   4:35 pm     Objection by Mr. Yoo; Court - lay a foundation; Mr. Machicek responds; Court
               will permit it

   4:36 pm     Objection by Mr. Yoo

   4:36 pm     Objection by Mr. Machicek; Court - sustained

   4:37 pm     Mr. Yoo begins cross examination of Mr. Hoosier

   4:40 pm     Objection by Mr. Machicek; Court - overruled

   4:41 pm     Objection by Mr. Machicek; Court - sustained

   4:42 pm     Witness excused

   4:42 pm     Mr. Locker calls Warren Keener

   4:42 pm     Mr. Locker begins direct examination of Special Agent Keener

   4:53 pm     Mr. Locker offers Special Agent Keener as an expert in firearms, trace and
               interest nexus; no objection

   4:55 pm     Mr. Locker offers into evidence Exhibit #21; no objection

   4:58 pm     Mr. Locker offers into evidence Exhibit #23; no objection

   5:04 pm     Mr. Locker offers into evidence Exhibit #25; no objection

   5:09 pm     Mr. Locker offers into evidence Exhibit #27; no objection

   5:21 pm     Objection by Mr. Yoo; Court responds - overruled

   5:22 pm     Mr. Yoo begins cross examination of Special Agent Keener

   5:24 pm     Objection by Mr. Locker; Mr. Yoo responds; Court - overruled

   5:26 pm     Objection by Mr. Locker; Court - move along

   5:26 pm     Witness excused

   5:27 pm     Bench conference

   5:30 pm     Mr. Coan advises the Court the United States will rest

   5:30 pm     Court informs the jury of the remaining schedule
Case 6:18-cr-00016-RWS-KNM Document 244 Filed 11/14/18 Page 11 of 11 PageID #: 2301



   5:31 pm     Jury excused

   5:32 pm     Outside the presence of the jury, Mr. Haas informs the Court of his desire
               regarding JMOLs and Rule 29 motions; Mr. Coan agrees that the motions can be
               submitted on paper and that defendant is not waiving anything by not making an
               oral motion

   5:33 pm     Mr. Yoo discusses his change of address and wishes to call the Court clerk
               regarding receipt of that change; Court responds; Mr. Machicek responds; Mr.
               Yoo responds; Court questions Mr. Machicek; Mr. Machicek responds; Court
               responds; Mr. Haas responds; Mr. Coan responds; Mr. Haas responds; Mr. Yoo
               responds; Mr. Coan responds; Court responds

   5:45 pm     Court instructs parties regarding objections to jury instructions; will hear
               argument tomorrow morning at 8:15

   5:46 pm     Recess
